223 Ga. 313 (1967)
154 S.E.2d 592
AMERICAN FIDELITY & CASUALTY COMPANY
v.
WEATHERS BROTHERS TRANSFER COMPANY, INC.
24033.
Supreme Court of Georgia.
Submitted April 13, 1967.
Decided April 20, 1967.
Nall, Miller, Cadenhead & Dennis, Robert E. Corry, Jr., for appellant.
Grant, Spears & Duckworth, William G. Grant, James L. Flemister, for appellee.
NICHOLS, Justice.
The notice of appeal and transcript of record in the instant case were docketed in this court on March 10, 1967. The enumeration of errors was filed on March 24, 1967, 14 days after the case was docketed. Under Rules 14 and 20 of this court (221 Ga. 884), no explanation of such late filing being offered, the appellant failed to perfect his appeal and the same must be dismissed. See Napier v. Napier, 222 Ga. 681 (151 SE2d 712).
Appeal dismissed. All the Justices concur.